Title: To George Washington from Gustavus F. Goetz, March 1794
From: Goetz, Gustavus F.
To: Washington, George


          
            [Philadelphia, March 1794]
          
          P.S. The person, that has the honor to submit the above
            Translations, the theme whereof he has published in the German gazette annexed hereto
            along with the french Translation made by him, begs Leave to observe: that he is brought
            up regularly to the Bar in Germany, that he is ready to produce a formal Certificate on
            his Examen, he underwent there, in the Civil Law and the Laws of Nations, that he is
            well acquainted with the antient as well as modern diplomatic stile of nations (being
            intimately acquainted with the latin language), that he has taken, before this the Oath
            to support the Constitution, being employed by the Post Master General of the U.S. to
            whom he has been favoured to exhibit Vouchers for his Integrity, Secrecy and accuracy in
              business.
          
            Gustavus F. Goetz
          
          
            He understands to translate from Dutch and now is employed to attain a more
              sufficient Knowledge of the Spanish.
          
        